In The

                                Court of Appeals

                     Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-19-00173-CR
                               __________________

                   MICHAEL WAYNE OSBORNE, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

__________________________________________________________________

               On Appeal from the 252nd District Court
                       Jefferson County, Texas
                      Trial Cause No. 19-31505
__________________________________________________________________

                           MEMORANDUM OPINION

       In response to a motion for rehearing filed by appellant, Michael Wayne

Osborne, we withdraw our opinion of August 7, 2019, and substitute the following

in its place.

       On June 5, 2019, we notified the parties that our jurisdiction was not apparent

from the notice of appeal and warned that the appeal would be dismissed for want

of jurisdiction unless we received a response showing grounds for continuing the
                                          1
appeal. Appellant filed a response, but he failed to articulate a valid basis for

jurisdiction in that response. With his motion for rehearing, Osborne provided a copy

of an order, in which the trial judge stated that Osborne’s pro se “motion seeking

habeas corpus relief” was denied and set the case for trial on September 30, 2019.

      The record before us does not establish that the trial court ruled on the

underlying merits of Osborne’s pro se motion seeking habeas relief. The trial court

did not issue a writ of habeas corpus, nor did the trial court conduct an evidentiary

hearing on the application for the writ. In addition, Osborne did not provide

argument or authorities permitting this Court to exercise appellate jurisdiction over

an interlocutory order. Osborne has failed to demonstrate that the trial court has

signed an order that is appealable at this time. See Ex parte Hargett, 819 S.W.2d
866, 868 (Tex. Crim. App. 1991), superseded in part by statute, Tex. Code Crim.

Proc. Ann. art. 11.072 (West 2015) (holding that no appeal lies from the refusal to

issue a writ of habeas corpus unless the trial court rules on the merits of the

application); Ex parte Young, 257 S.W.3d 276, 277 (Tex. App.—Beaumont 2008,

no pet.); see also McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth

1996, no pet.) (holding that intermediate appellate courts lack jurisdiction to review

interlocutory orders unless such jurisdiction is expressly granted by statute).

Accordingly, we dismiss the appeal for want of jurisdiction.

                                          2
      APPEAL DISMISSED.

                                                 _________________________
                                                      HOLLIS HORTON
                                                           Justice

Submitted on August 6, 2019
Opinion Delivered August 28, 2019
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.




                                       3